Citation Nr: 1009787	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  96-37 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include schizophrenia, depression, anxiety, and 
posttraumatic stress disorder, to include as secondary to 
service-connected disabilities.

2.  Entitlement to service connection for bunions.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for fatigue, 
drowsiness, nausea, and dizziness, to include as secondary to 
service-connected disabilities.

5.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 
1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
appeal was remanded for additional development in July 2006.  
In a statement of December 2009, the Veteran appears to raise 
a claim for arthritis of the feet and ankles to include 
spurring of the Achilles.  It does not appear that the RO has 
acted on this claim and it is referred for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND 

Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related 
to the Veteran's claim, 38 U.S.C.A. § 5103A(b)(3) requires 
that VA continue any attempts to get federal records "until 
the records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile."  In February 2010, the 
Veteran indicated that additional treatment records were 
available at the Augusta, Georgia, VA medical center (VAMC).  
He submitted partial records but it appears that the last 
time complete VAMC records were obtained was in 2006.  
Updated and complete VAMC records must be associated with the 
claims file.

In its Remand, the Board ordered the AMC to obtain the 
Veteran's records from the Social Security Administration 
(SSA).  Attempts were made, and in fact, the decision for 
disability benefits was received into the record.  However, 
the records upon which this decision was based were not made 
a part of the record and no follow-up request was made after 
an August 2009 response from the SSA indicated that the 
Veteran's records were in Baltimore, Maryland.  The Board 
errs as a matter of law when it fails to ensure compliance 
with its remand orders, and further remand is mandated if it 
does not.  See Stegall v. West, 11 Vet. App. 268 (1998).  A 
more thorough attempt to obtain these records must be made.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete SSA 
records.  Determine their current 
location, including whether they are in 
Baltimore, Maryland, and file the 
request accordingly.  Evidence of 
attempts to obtain these records should 
be associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

2.  Obtain the Veteran's current and 
complete VA treatment records.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

